February 27, 2009


Mr. Michael D. Conner
Hirsch & Westheimer, P.C.
700 Louisiana, Suite 2550
Houston, TX 77002

Mr. Jay L. Gueck
Olson Nicoud & Gueck, L.L.P.
1201 Main Street, Suite 2470
Dallas, TX 75202
Honorable David L. Evans
Judge, 48th District Court
401 West Belknap 8th Floor
Fort Worth, TX 76102

RE:   Case Number:  07-0901
      Court of Appeals Number:  02-05-00397-CV
      Trial Court Number:  048-204713-04

Style:      IN RE  BANK OF AMERICA, N.A.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Reagan W.      |
|   |Simpson            |